DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I and A drawn to Figures 2-9 and claims 1-20 in the reply filed on 1/14/21 is acknowledged.

Drawings
The drawings are objected to because in Figure 2, drawing element 126 at the top right between drawing elements C and 120 is missing a lead line.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “410” has been used to designate both a tubing section (paragraph 26, line 15) and a c-clip (paragraph 28, line 6).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 9 – axial screw drawing element 298 (paragraph 21, line 12).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 13 – add --in-- between “installed” and “the”.
Page 4, line 14 - add --diameter-- between “inner” and “of”.
Page 7, line 4 - add --of-- between “view” and “a”.
Page 7, line 14 - add --end-- between “an” and “of”.
Page 9, line 11 – replace “section 20” with --section 10--.
Page 9, line 13 – add --and-- between “200” and “are”.
Page 10, line 6 – replace “section or tubing” with --tubing section--.
Page 12, line 18 - add --that-- between “10” and “the”.
Page 13, line 1 – replace “recesses 29” with --recesses 540--.
Page 13, line 4 – replace “recesses 29” with --recesses 540--.
Page 13, line 5 – replace “recesses 29” with --recesses 540--.
Page 13, line 18 – delete “the” between “and” and “a”.
Page 14, line 7 – delete “can be provided” between “100” and “to help”.
Page 15, line 18 - add --to-- between “relative” and “central”.
Page 17, line 6 – replace “end 20” with --end 25--.
Page 17, line 7 – replace “end 20” with --end 25--.
Page 17, line 17 – replace “block 280” with --block 180--.
Page 18, line 1 – replace “block 280” with --block 180--.
Page 18, line 2 – replace “block 280” with --block 180--.
Page 18, lines 6-7 – replace “surface 240” with --surface 212--.
Page 19, line 12 – replace “male” before “connector 100” with --female--.
Page 20, line 10 – replace “110” after “second end” with --120--.
Page 20, line 11 – replace “first end 110 of the male” with --second end 120 of the female--.
Page 20, line 14 – replace “100” after “first end” with --210--.
Page 21, line 3 – replace “second end 220” with --first end 210--.
Page 21, line 9 – replace “slots 130” with --slots 230--.
Page 21, line 12 – the following reference sign is mentioned in the description but not shown in the drawings: Figure 9 – axial screw drawing element 298.
Page 22, line 6 – replace “end 20” with --end 25--.
Page 25, line 5 – replace “slots 32” with --slots 30--.
Page 25, line 20 – replace “edge 22” with --edge 27--.
Paragraph 26, line 15 and paragraph 28, line 6 - reference character “410” has been used to designate both a tubing section (paragraph 26, line 15) and a c-clip (paragraph 28, line 6).
Page 27, line 12 – replace “slot 380” with --slot 330--.
Page 28, line 3 – replace “clip 280” with --clip 380--.
Page 29, line 1 – replace “shoulder 360” with --shoulder 350--.
Page 29, line 14 – replace “so” before “secure” with --to--.
Page 30, line 13 – replace “extends” with --extend--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 1 – replace “an other” with --another--.
Line 4 – add --diameter-- between “inner” and “of”.
Correction is required.

Claim 6 is objected to because of the following informalities:  Line 2 – replace “an” before “outer surface” with --the--.
Correction is required.

Claim 14 is objected to because of the following informalities:
Line 6 – add --diameter-- between “inner” and “of”.
Line 24 – add --diameter-- between “inner” and “of”.


Note: the objections to claims 17-20 below are being made to be consistent with claim 14 from which claims 17-20 depend.

Claim 17 is objected to because of the following informalities:  Line 4 – replace “a” before “tubing” with --the first--.
Correction is required.

Claim 18 is objected to because of the following informalities:
Line 1 – replace “a tube section” with --the first tubing section--.
Line 2 – add --first-- between “the” and “tubing”.
Line 2 – add --the-- between “having” and “at”.
Line 2 – replace “an” before “end” with --the--.
Line 3 - add --first-- between “the” and “tubing”.
Line 3 - add --the at least one-- before “alignment tab”.
Correction is required.

Claim 19 is objected to because of the following informalities:
Line 2 – replace “an” before “outer” with --the--.
Line 4 – replace “the” before “end” with --an--.
Line 4 - add --second-- between “the” and “tubing”.
Correction is required.

Claim 20 is objected to because of the following informalities:
Line 1 – replace “claim 17” with --claim 19-- (claim 20 appears to be more properly depend from claim 19 and not claim 17).
Line 1 – replace “a tube section” with --the second tubing section--.
Line 2 – replace “an” before “end” with --the--.
Line 2 – add --second-- between “the” and “tubing”.
Line 3 - add --the at least one-- before “alignment tab”.
Line 3 – replace “first” before “connector” with --second--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “wherein the second end of the connector is inserted in a receptacle in the first end to attach the second end of the connector to the first end of the connector”.  How can the second end of the connector be inserted in a receptacle of the first end if the second end is opposite to the first end of the connector?  Claim 1, from which claim 11 depends, recites “a second end adapted for connection to a second connector” and does not speak to the second end 

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 1, the prior art of record does not teach or suggest a connector for connecting a tubing section to another tubing section, the connector comprising “an attachment block having an inner surface, an outer surface and a top surface, a first threaded aperture passing through the outer surface and a second threaded aperture passing through the top surface”; “an attachment block slot provided in the outer surface of the first end and sized to fit the attachment block”; and, “an axial screw aperture passing through the first end of the connector and into the attachment block slot” in combination with the remaining claimed limitations of claim 1.

With regard to claim 14, the prior art of record does not teach or suggest a connection system for connecting a first tubing section and a second tubing section together, the connection system comprising first and second connectors each comprising “an attachment block having an inner surface, an outer surface and a top surface, a first threaded aperture passing through the outer surface and a second threaded aperture passing through the top surface”; “an attachment .

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With regard to claim 11, the prior art of record does not teach or suggest wherein the second end of the connector is inserted in a receptacle in the first end to attach the second end of the connector to the first end of the connector in combination with the connector of claim 1.

Conclusion
Koch, Emmerich, McCaskill, Cooksey, McMiles, Norley, Meinke et al, Steinbock and Kim are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679